Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 3-9, 16, 18-23, and 29-30 amended; claims 31  added; Claims 2 and 17 canceled. Claims 1, 3-16, and 18-31 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 6-7, 9, 13-15, 21, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1, 16, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (HWANG hereafter) (US 20210211232 A1) in view of 3GPP TS 36.331 (TS 36.331 hereafter) (3GPP TS 36.331 V14.8.0 (2018-09)) and in further view of Takeda et al. (Takeda hereafter) (US 20200322925 A1).

Regarding claim 1, HWANG teaches,  A method for wireless communications at a user equipment (UE), comprising: 
identifying a modulation and coding scheme (MCS) associated with the transmissions (HWANG; The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate, Par. 0148); 
determining an initial transport block size (TBS) based at least in part on the MCS and a number of resource blocks within a slot of the transmissions (HWANG; the wireless device determines a number of REs within each PRB or each slot … based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. . Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered, Par. 0149-0151 [Note that table 6 shows TBS for a MCS and N PRB in 1 slot]); 
scaling the initial TBS using a scaling factor based at least in part on the numerology (HWANG; the wireless device determines a number of Res, Par. 0149 [Note that HWANG determining step includes initial TBS and scaling as explained in Par. 0082]; One set for the TBS and/or MCS may exist based on a specific available RE situation. More specifically, the reference set may be configured for a specific slot and/or a specific mini-slot. For the (other) situations where the available RE is changed … a scaling factor may be applied when configuring the TBS and/or MCS, Par. 0082 [Note that Table 3 shows different slot structure for different numerology. Also TAKEDA teaches in Par. 0075 “When the number of subcarriers per PRB is made the same among numerologies, the number of resource elements ( REs) per PRB (per TTI) varies among numerologies with different subcarrier spacings”]); 
selecting, based at least in part on the scaled initial TBS, an available TBS from a table of available TBSs (HWANG; If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table, Par. 0152); and 
communicating via the  transmissions in accordance with the available TBS (HWANG; element “Perform PDSCH reception or PUSCH transmission” Fig. 5; The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH), Par. 0012).  
Although HWANG teaches in Table 3 variation of slot structure with numerology and also teaches TBS configuration in Table 6 for slot, PRB, and MCS, but did not HWANG fails to explicitly teach,
receiving, from a base station, broadcast information indicating a numerology to be used in broadcast or multicast transmissions;
MCS associated with the broadcast or multicast transmissions;
a slot of the broadcast or multicast transmissions; 
table of available TBSs that is associated with the numerology; and
communicating via the broadcast or multicast transmissions;
However, in the same field of endeavor, TS 36.331 teaches,
receiving, from a base station, broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating a numerology to be used in broadcast or multicast transmissions (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]);
MCS associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);
a slot of the broadcast or multicast transmissions (TS 36.331; MBSFN-SubframeConfig defines subframes that are reserved for MBSFN in downlink, pg 570);
communicating via the broadcast or multicast transmissions (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG to include the use of 3GPP specification as taught by TS 36.331 in order to get configuration information on broadcast or multicast service (TS 36.331; Section 5.2.2).
HWANG-TS 36.331 fails to explicitly teach,
table of available TBSs that is associated with the numerology.
However, in the same field of endeavor, LI teaches,
table of available TBSs that is associated with the numerology (TAKEDA; When multiple numerologies can be configured in a communication system, how to determine the transport block size (TBS) … in each numerology is the problem. Therefore, the present embodiment provides methods for solving this problem, including a method in which a TBS table … are defined in each numerology , Par. 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331 TAKEDA in order to determine TBS (TAKEDA; Par. 0097).

Regarding claim 16, HWANG teaches,  A method for wireless communications at a base station (HWANG; the base station (200), Par. 0156), comprising: 
identifying a modulation and coding scheme (MCS) associated with the transmissions (HWANG; The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate, Par. 0148; a DCI that is used for scheduling may finally designate a specific … MCS, Par. 0080);  
determining an initial transport block size (TBS) based at least in part on the MCS and a number of resource blocks within a slot of the  transmissions (HWANG; the wireless device determines a number of REs within each PRB or each slot … based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. . Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered, Par. 0149-0151 [Note that table 6 shows TBS for a MCS and N PRB in 1 slot]); 
scaling the initial TBS using a scaling factor based at least in part on the numerology (HWANG;  the wireless device determines a number of Res, Par. 0149 [Note that HWANG determining step includes initial TBS and scaling as explained in Par. 0082]; One set for the TBS and/or MCS may exist based on a specific available RE situation. More specifically, the reference set may be configured for a specific slot and/or a specific mini-slot. For the (other) situations where the available RE is changed … a scaling factor may be applied when configuring the TBS and/or MCS, Par. 0082 [Note that Table 3 shows different slot structure for different numerology. Also TAKEDA teaches in Par. 0075 “When the number of subcarriers per PRB is made the same among numerologies, the number of resource elements ( REs) per PRB (per TTI) varies among numerologies with different subcarrier spacings”]); 
selecting, based at least in part on the scaled initial TBS, an available TBS from a table of available TBSs  (HWANG; If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table, Par. 0152); 
transmitting, to the UE, one or more indications corresponding to one or more MCSs associated with the transmissions (HWANG; The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate, Par. 0148); and 
communicating via the  transmissions in accordance with the available TBS (HWANG; element “Perform PDSCH reception or PUSCH transmission” Fig. 5; The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH), Par. 0012).  
Although HWANG teaches in Table 3 variation of slot structure with numerology and also teaches TBS configuration in Table 6 for slot, PRB, and MCS, but did not HWANG fails to explicitly teach,
transmitting, to a user equipment (UE), broadcast information indicating a numerology to be used in broadcast or multicast transmissions;
MCS associated with the broadcast or multicast transmissions;
a slot of the broadcast or multicast transmissions; 
table of available TBSs that is associated with the numerology; and
communicating via the broadcast or multicast transmissions;
However, in the same field of endeavor, TS 36.331 teaches,
transmitting, to a user equipment (UE), broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating a numerology to be used in broadcast or multicast transmissions (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]);
MCS associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);
a slot of the broadcast or multicast transmissions (TS 36.331; MBSFN-SubframeConfig defines subframes that are reserved for MBSFN in downlink, pg 570);
communicating via the broadcast or multicast transmissions (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG to include the use of 3GPP specification as taught by TS 36.331 in order to get configuration information on broadcast or multicast service (TS 36.331; Section 5.2.2).
HWANG-TS 36.331 fails to explicitly teach,
table of available TBSs that is associated with the numerology.
However, in the same field of endeavor, LI teaches,
table of available TBSs that is associated with the numerology (TAKEDA; When multiple numerologies can be configured in a communication system, how to determine the transport block size (TBS) … in each numerology is the problem. Therefore, the present embodiment provides methods for solving this problem, including a method in which a TBS table … are defined in each numerology , Par. 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331 TAKEDA in order to determine TBS (TAKEDA; Par. 0097).

Regarding claim 29, HWANG teaches,  An apparatus for wireless communications at a user equipment (UE), comprising: 
a processor (HWANG; The wireless device, Par. 0148), 
memory coupled with the processor  (HWANG; The wireless device, Par. 0148); and 
instructions stored in the memory and executable by the processor to cause the apparatus to  (HWANG; The wireless device, Par. 0148): 
identify a modulation and coding scheme (MCS) associated with the  transmissions (HWANG; The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate, Par. 0148); 
determine an initial transport block size (TBS) based at least in part on the MCS and a number of resource blocks within a slot of the  transmissions (HWANG; the wireless device determines a number of REs within each PRB or each slot … based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. . Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered, Par. 0149-0151 [Note that table 6 shows TBS for a MCS and N PRB in 1 slot]); 
scale the initial TBS using a scaling factor based at least in part on the numerology (HWANG;  the wireless device determines a number of Res, Par. 0149 [Note that HWANG determining step includes initial TBS and scaling as explained in Par. 0082]; One set for the TBS and/or MCS may exist based on a specific available RE situation. More specifically, the reference set may be configured for a specific slot and/or a specific mini-slot. For the (other) situations where the available RE is changed … a scaling factor may be applied when configuring the TBS and/or MCS, Par. 0082 [Note that Table 3 shows different slot structure for different numerology. Also TAKEDA teaches in Par. 0075 “When the number of subcarriers per PRB is made the same among numerologies, the number of resource elements ( REs) per PRB (per TTI) varies among numerologies with different subcarrier spacings”]); 
select, based at least in part on the scaled initial TBS, an available TBS from a table of available TBSs  (HWANG; If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table, Par. 0152); and 
communicate via the  transmissions in accordance with the available TBS (HWANG; element “Perform PDSCH reception or PUSCH transmission” Fig. 5; The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH), Par. 0012).  
Although HWANG teaches in Table 3 variation of slot structure with numerology and also teaches TBS configuration in Table 6 for slot, PRB, and MCS, but did not HWANG fails to explicitly teach,
receiving, from a base station, broadcast information indicating a numerology to be used in broadcast or multicast transmissions;
MCS associated with the broadcast or multicast transmissions;
a slot of the broadcast or multicast transmissions; 
table of available TBSs that is associated with the numerology; and
communicating via the broadcast or multicast transmissions;
However, in the same field of endeavor, TS 36.331 teaches,
receiving, from a base station, broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating a numerology to be used in broadcast or multicast transmissions (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]);
MCS associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);
a slot of the broadcast or multicast transmissions (TS 36.331; MBSFN-SubframeConfig defines subframes that are reserved for MBSFN in downlink, pg 570);
communicating via the broadcast or multicast transmissions (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG to include the use of 3GPP specification as taught by TS 36.331 in order to get configuration information on broadcast or multicast service (TS 36.331; Section 5.2.2).
HWANG-TS 36.331 fails to explicitly teach,
table of available TBSs that is associated with the numerology.
However, in the same field of endeavor, LI teaches,
table of available TBSs that is associated with the numerology (TAKEDA; When multiple numerologies can be configured in a communication system, how to determine the transport block size (TBS) … in each numerology is the problem. Therefore, the present embodiment provides methods for solving this problem, including a method in which a TBS table … are defined in each numerology , Par. 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331 TAKEDA in order to determine TBS (TAKEDA; Par. 0097).  

Regarding claim 30, HWANG teaches, An apparatus for wireless communications at a base station, comprising: 
a processor (HWANG; the base station (200), Par. 0156), 
memory coupled with the processor (HWANG; the base station (200), Par. 0156); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (HWANG; the base station (200), Par. 0156): 
identify a modulation and coding scheme (MCS) associated with the  transmissions (HWANG; The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate, Par. 0148; a DCI that is used for scheduling may finally designate a specific … MCS, Par. 0080); 
determine an initial transport block size (TBS) based at least in part on the MCS and a number of resource blocks within a slot of the transmissions (HWANG; the wireless device determines a number of REs within each PRB or each slot … based on the quantized number of REs, the wireless device calculates an intermediate value of the TBS (or virtual TBS value). While performing the calculation of the intermediate value of the TBS (or virtual TBS value), the coding rate may be further considered. . Also, while performing the calculation of the intermediate value of the TBS (or virtual TBS value), the modulation order and the number of layers may be additionally considered, Par. 0149-0151 [Note that table 6 shows TBS for a MCS and N PRB in 1 slot]); 
scale the initial TBS using a scaling factor based at least in part on the numerology (HWANG;  the wireless device determines a number of Res, Par. 0149 [Note that HWANG determining step includes initial TBS and scaling as explained in Par. 0082]; One set for the TBS and/or MCS may exist based on a specific available RE situation. More specifically, the reference set may be configured for a specific slot and/or a specific mini-slot. For the (other) situations where the available RE is changed … a scaling factor may be applied when configuring the TBS and/or MCS, Par. 0082 [Note that Table 3 shows different slot structure for different numerology. Also TAKEDA teaches in Par. 0075 “When the number of subcarriers per PRB is made the same among numerologies, the number of resource elements ( REs) per PRB (per TTI) varies among numerologies with different subcarrier spacings”]); 
select, based at least in part on the scaled initial TBS, an available TBS from a table of available TBSs  (HWANG; If the intermediate value of the TBS (or virtual TBS value) is less than or equal to the predetermined threshold value, the wireless device determines the final TBS value by using a table, Par. 0152); 
transmit, to the UE, one or more indications corresponding to one or more MCSs associated with the  transmissions (HWANG; The wireless device acquires an MCS index from the DCI and determines a modulation order and a coding rate, Par. 0148); and 
available TBS (HWANG; element “Perform PDSCH reception or PUSCH transmission” Fig. 5; The TBS may be used to transmit a physical uplink shared channel (PUSCH) or receive a physical downlink shared channel (PDSCH), Par. 0012).  
Although HWANG teaches in Table 3 variation of slot structure with numerology and also teaches TBS configuration in Table 6 for slot, PRB, and MCS, but did not teach that slot may carry broadcast or multicast transmissions. HWANG fails to explicitly teach,
transmitting, to a user equipment (UE), broadcast information indicating a numerology to be used in broadcast or multicast transmissions;
MCS associated with the broadcast or multicast transmissions;
a slot of the broadcast or multicast transmissions; 
table of available TBSs that is associated with the numerology; and
communicating via the broadcast or multicast transmissions;
However, in the same field of endeavor, TS 36.331 teaches,
transmitting, to a user equipment (UE), broadcast information (TS 36.331; The UE applies the system information acquisition procedure to acquire the AS- and NAS- system information that is broadcasted by the E-UTRAN, pg 41) indicating a numerology to be used in broadcast or multicast transmissions (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]);
MCS associated with the broadcast or multicast transmissions (TS 36.331; The IE PMCH-InfoList specifies configuration of all PMCHs of an MBSFN area, pg 571; dataMCS Indicates the value for parameter  in TS 36.213 [23], which defines the MCS applicable for the subframes of this (P)MCH as indicated by the field commonSF-Alloc, pg 572 [Note that dataMCS is part of PMCH-InfoList]);
a slot of the broadcast or multicast transmissions (TS 36.331; MBSFN-SubframeConfig defines subframes that are reserved for MBSFN in downlink, pg 570);
communicating via the broadcast or multicast transmissions (TS 36.331; For MBMS user data, which is carried by the MTCH logical channel, pg 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG to include the use of 3GPP specification as taught by TS 36.331 in order to get configuration information on broadcast or multicast service (TS 36.331; Section 5.2.2).
HWANG-TS 36.331 fails to explicitly teach,
table of available TBSs that is associated with the numerology.
However, in the same field of endeavor, LI teaches,
table of available TBSs that is associated with the numerology (TAKEDA; When multiple numerologies can be configured in a communication system, how to determine the transport block size (TBS) … in each numerology is the problem. Therefore, the present embodiment provides methods for solving this problem, including a method in which a TBS table … are defined in each numerology , Par. 0097).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331 to include the use of TBS table for each numerology as taught by TAKEDA in order to determine TBS (TAKEDA; Par. 0097). 


Claim 3, 18, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG-TS 36.331-TAKEDA and in further view of Kim et al. (Kim hereafter) (US 20200244285 A1).  

Regarding claim 3, claim 18, and claim 31, HWANG-TS 36.331-TAKEDA teaches, The method of claim 1, The method of claim 16, and The apparatus of claim 29 respectively. 	
HWANG-TS 36.331-TAKEDA fail to explicitly teach, 
wherein the available TBS is a closest TBS to the scaled initial TBS in the table of available TBSs.  
However, in the same field of endeavor, Kim teaches, 
wherein the available TBS is a closest TBS to the scaled initial TBS in the table of available TBSs (Kim; TBS.sub.temp=f(N.sub.PRB, N.sub.REperPBR, MCS, N.sub.layer) …The TBS may be selected from a TBS set which closely approximates TBS.sub.temp according to a supported granularity of the TBS, Par. 0172). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA to include the use of approximation as taught by Kim in order to select TBS from a TBS set (Kim; Par. 0172).
   

Claim 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG-TS 36.331-TAKEDA and in further view of CHOI et al. (CHOI hereafter) (US 20190165894 A1).

Regarding claim 4, HWANG-TS 36.331-TAKEDA teaches, The method of claim 1. 	
HWANG-TS 36.331-TAKEDA fail to explicitly teach,
wherein identifying the MCS comprises: identifying an MCS table based at least in part on the numerology.  
However, in the same field of endeavor, CHOI teaches, 
wherein identifying the MCS comprises: identifying an MCS table based at least in part on the numerology (CHOI; the respective services may have different numerologies in accordance with the respective service requirements, Par. 0123; in case of the URLLC, it is necessary to apply low modulation order and coding rate for transmission having high reliability, and for this, MCS having high reliability may be configured to the terminal. The base station may indicates such MCS to the terminal, and for this, an MCS table having high reliability may be newly defined, Par. 0297). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA to include the use of new MCS table as taught by CHOI in order to meet service requirement (CHOI; Par. 0123).

Regarding claim 19, HWANG-TS 36.331-TAKEDA teaches, The method of claim 16.
HWANG-TS 36.331-TAKEDA fail to explicitly teach,
wherein identifying the MCS comprises: wherein identifying the MCS comprises: identifying an MCS table based at least in part on the numerology.  
However, in the same field of endeavor, CHOI teaches, 
wherein identifying the MCS comprises: wherein identifying the MCS comprises: identifying an MCS table based at least in part on the numerology (CHOI; the respective services may have different numerologies in accordance with the respective service requirements, Par. 0123; in case of the URLLC, it is necessary to apply low modulation order and coding rate for transmission having high reliability, and for this, MCS having high reliability may be configured to the terminal. The base station may indicates such MCS to the terminal, and for this, an MCS table having high reliability may be newly defined, Par. 0297); and  
signaling, to the UE, the identified MCS table (CHOI; if the RRC field is configured, it can be understood that both the MCS table having high reliability and the CQI having high reliability are configured, Par. 0304).
HWANG-TS 36.331-TAKEDA to include the use of new MCS table as taught by CHOI in order to meet service requirement (CHOI; Par. 0123).


Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG-TS 36.331-TAKEDA and in further view of Kim et al. (Kim hereafter) (US 20200244285 A1).

Regarding claim 5, HWANG-TS 36.331-TAKEDA teaches, The method of claim 1.
	HWANG-TS 36.331-TAKEDA fail to explicitly teach,
	wherein determining the TBS comprises:  
identifying, based at least in part on the numerology, a reference number of spatial layers; and   
determining the initial TBS based at least in part on the reference number of spatial layers
	However, in the same field of endeavor, Kim teaches,
wherein determining the TBS comprises:  
identifying, based at least in part on the numerology, a reference number of spatial layers (Kim; The transmitting side may transmit N.sub.REperPRB using joint signaling with all or a part of N.sub.PRB, MCS, and N.sub.layer. In this case, N.sub.REperPRB may be differently configured according to an allocated degree of N.sub.PRB. In addition, N.sub.REperPRB may be differently configured according to MCS information. N.sub.REperPRB may also be different configured according to N.sub.layer, Par. 0183; N.sub.REperPRB for DL data and N.sub.REperPRB for UL data may be configured as different numbers and different values. This considers that numerology and overhead of DL and UL may be differently assumed, Par. 0181); and   
determining the initial TBS based at least in part on the reference number of spatial layers (Kim; In NR, since the amount of resources is variously changed, it is desirable to directly calculate the TBS using a function relationship of Equation 7 below instead of using a table look-up method. 
TBS.sub.temp=f(N.sub.PRB, N.sub.REperPBR, MCS, N.sub.layer), Par. 0171).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA to include the use of spatial layer as taught by Kim in order to determine TBS (Kim; Par. 0171).

Regarding claim 20, HWANG-TS 36.331-TAKEDA teaches, The method of claim 16.
HWANG-TS 36.331-TAKEDA fail to explicitly teach,
wherein the initial TBS is based at least in part on a 2reference number of spatial layers, the reference number of spatial layers identified based at 3least in part on the numerology.
However, in the same field of endeavor, Kim teaches,
initial TBS is based at least in part on a reference number of spatial layers (Kim; In NR, since the amount of resources is variously changed, it is desirable to directly calculate the TBS using a function relationship of Equation 7 below instead of using a table look-up method. 
TBS.sub.temp=f(N.sub.PRB, N.sub.REperPBR, MCS, N.sub.layer), Par. 0171), the reference number of spatial layers identified based at least in part on the numerology (Kim; The transmitting side may transmit N.sub.REperPRB using joint signaling with all or a part of N.sub.PRB, MCS, and N.sub.layer. In this case, N.sub.REperPRB may be differently configured according to an allocated degree of N.sub.PRB. In addition, N.sub.REperPRB may be differently configured according to MCS information. N.sub.REperPRB may also be different configured according to N.sub.layer, Par. 0183; N.sub.REperPRB for DL data and N.sub.REperPRB for UL data may be configured as different numbers and different values. This considers that numerology and overhead of DL and UL may be differently assumed, Par. 0181).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA to include the use of spatial layer as taught by Kim in order to determine TBS (Kim; Par. 0171).


Claim 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG-TS 36.331-TAKEDA and in further view of Sun et al. (Sun hereafter) (US 20160013897 A1).

Regarding claim 8 and claim 22, HWANG-TS 36.331-TAKEDA teaches, The method of claim 1 and The method of claim 16 respectively, further comprising:  
receiving both the numerology as part of the broadcast information (TS 36.331; The IE SystemInformationBlockType13 contains the information required to acquire the MBMS control information associated with one or more MBSFN areas, pg 348; subcarrierSpacingMBMS The value indicates subcarrier spacing for MBSFN subframes and khz-7dot5 refers to 7.5kHz subcarrier spacing and khz-1dot25 refers to 1.25 kHz subcarrier spacing, pg 569-570 [Note that subcarrierSpacingMBMS is part of SIB13 sent by base station]).  
HWANG-TS 36.331-TAKEDA fail to explicitly teach,
	the a reference signal pattern as part of the broadcast information.
	However, in the same field of endeavor, Sun teaches,
the a reference signal pattern as part of the broadcast information (Sun; The UE -RS may be used, in conjunction with one or more MBSFN -RS to receive and decode both the MBSFN transmissions on the base modulation layer 305 … base station 105-b may transmit timing information indicating when the UE -RS is to be transmitted. The timing information may be provided in, for example, one or more of a system information block ( SIB), Par. 0082).
HWANG-TS 36.331-TAKEDA to include the use of timing information as taught by Sun in order to receive UE-RS (Sun; Par. 0082)

  
Claim 10-12 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG-TS 36.331-TAKEDA and in further view of RUDOLF (RUDOLF hereafter) (US 20190349976 A1) and in further view of RICO ALVARINO et al. (RICO ALVARINO hereafter) (US 20170288888 A1).

Regarding claim 10 and claim 24, HWANG-TS 36.331-TAKEDA teaches, The method of claim 1 and The method of claim 16 respectively. 
	HWANG-TS 36.331-TAKEDA fail to explicitly teach,
wherein the broadcast or multicast transmissions are mapped to a physical multicast channel according to a numerology-specific mapping.  
	However, in the same field of endeavor, RUDOLF teaches,
wherein the broadcast or multicast transmissions are mapped to a channel according to a numerology-specific mapping (RUDOLF; Different MTCHs carrying different MBMS services may be multiplexed dynamically, for example, on a per TTI or per -TB basis, Par. 0111; Multiple shared channels may correspond to different OFDM channelizations and parameterizations, Par. 0113; Symbol duration may be a function of subcarrier spacing applicable to a time-frequency resource, Par. 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA to include the use of dynamic multiplexing as taught by RUDOLF in order to support different payloads (RUDOLF; Par. 0111).
Although RUDOLF teaches in Fig. 4, mapping of MTCH on DL shared channel, but HWANG-TS 36.331-TAKEDA-RUDOLF fail to explicitly teach,
 a physical multicast channel.
 However, in the same field of endeavor, RICO ALVARINO teaches,
a physical multicast channel (RICO ALVARINO; Each PMCH corresponds to an MCH … one MCH may multiplex one MCCH and a plurality of multicast traffic channels (MTCHs), Par. 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA-RUDOLF to include the use of PMCH structure as taught by RICO ALVARINO in order to multiplex MTCH (RICO ALVARINO; Par. 0053).

Regarding claim 11 and claim 25, HWANG-TS 36.331-TAKEDA-RUDOLF-RICO ALVARINO teaches, The method of claim 10 and The method of claim 24 respectively, wherein the numerology-specific mapping comprises a symbol-level interleaving of the broadcast or multicast transmissions (RUDOLF; Multiple shared channels may correspond to different OFDM channelizations and parameterizations, for example, when multiple shared channels may be transmitted concurrently in the same subframe or TTI, Par. 0113).  
The rational and motivation for adding this teaching of RUDOLF is the same as for Claim 10.

Regarding claim 12 and claim 26, HWANG-TS 36.331-TAKEDA-RUDOLF-RICO ALVARINO teaches, The method of claim 10 and The method of claim 24 respectively, wherein the numerology-specific mapping is based at least in part on at least one of the TBS, the MCS, a bandwidth to be used for the broadcast or multicast transmissions, a number of codeblocks to be included in the broadcast or multicast transmissions, or any combination thereof  (RUDOLF; Different MTCHs carrying different MBMS services may be multiplexed dynamically, for example, on a per TTI or per -TB basis, Par. 0111).  
The rational and motivation for adding this teaching of RUDOLF is the same as for Claim 10.
  

Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG-TS 36.331-TAKEDA and in further view of RICO ALVARINO.
 
Regarding claim 27, HWANG-TS 36.331-TAKEDA teaches, The method of claim 16. 
	HWANG-TS 36.331-TAKEDA fail to explicitly teach,

However, in the same field of endeavor, RICO ALVARINO teaches,
further comprising:  
transmitting an indication specifying a periodicity of a physical multicast channel to be used for the broadcast or multicast transmissions (RICO ALVARINO; The MBSFN Area Configuration message may indicate … allocated resources (i.e., radio frames and subframes) for transmitting each PMCH of the MBSFN area and the allocation period (e.g., 4, 8, . . . , 256 frames) of the allocated resources for all the PMCHs in the area, Par. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HWANG-TS 36.331-TAKEDA to include the use of MBSFN Area Configuration message as taught by RICO ALVARINO in order to configure PMCH (RICO ALVARINO; Par. 0054).

Regarding claim 28, HWANG-TS 36.331-TAKEDA-RICO ALVARINO teaches, The method of claim 27, wherein the indication specifies the periodicity in terms of a number of slots (RICO ALVARINO; the allocation period (e.g., 4, 8, . . . , 256 frames) of the allocated resources for all the PMCHs in the area, Par. 0054; a frame (10 ms) may be divided into 10 equally sized subframes. Each subframe may include two consecutive time slots, Par. 0041).  
The rational and motivation for adding this teaching of RICO ALVARINO is the same as for Claim 27.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416